                                                                                  ~
                                                                                      el   .~   DCt~dul-L.
   ~¢7I~          (~✓ ry /~9N'r/lam N~t/fr -22o                                                          ,
                                                            RECEIVED
                3 ~~ 9,,                                  In Clerk's Office

                       ~~.                                  APR 2T R"'    - --
                                                         U.S. District Court
                                                         .dale-D~s~st-e~
                                    mss'       wc~vy_~ y                         ,-




/mil_   '7/          ~1✓         ~/J 1 /n /9   /IV
                                                 I.. I




clad




                           fly




              Case 3:17-cr-00167 Document 34 Filed 04/27/20 Page 1 of 3 PageID #: 108
Case 3:17-cr-00167 Document 34 Filed 04/27/20 Page 2 of 3 PageID #: 109
                                                                             1

                                               E                             ~
                                                                            -t
                                                  i

                                                                             i
                                                                            I

                                                                            f




     . ~                     ''•,
                                                                            I

                                                                        ai




                                                                        j,
                                                                        I

                                                                        1


                                              ..
                                        ,,




                                             `,
                                                                    i



                   ',                                 \ \
                                                                    i




                                                                1


           •                            ~                       1
                                                                ! .


               •                                                i




                                                                    ,.




                                                            t
                                                            i
                                                            i
                                    a
                                                            i
..                      ,




                            Case 3:17-cr-00167 Document 34 Filed 04/27/20 Page 3 of 3 PageID #: 110
